Citation Nr: 1647794	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  11-12 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to October 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office.  

In May 2011, the Veteran testified before a Decision Review Officer.  In June 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.  These matters were remanded in October 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is warranted before a decision may be rendered in the claims on appeal.

Pursuant to the Board's October 2014 remand, in July 2015 the Veteran underwent VA examination.  The examiner opined that hearing loss could not be tested and was nonorganic.   The examiner opined that the Veteran had normal hearing as the Veteran had hearing within normal limits when tested in May 26, 2011 and that    the next three hearing evaluations reflected non-organic hearing loss.  Further, the examiner stated that any hearing loss and tinnitus would not be related to service because the Veteran's hearing was normal, without any threshold shift, from enlistment to discharge.  However, hearing loss need not be shown in service for service connection to be established; rather, service connection may be established with evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

While the Board recognizes that the 2011 audiogram indicates hearing within normal limits, there is at least one audiogram conducted during outpatient treatment noting puretone thresholds suggestive of hearing loss, although such results were also found to be unreliable.  To adequately address the claim, an addendum opinion is needed to further explain the examiner's opinion that any hearing loss present would not be related to service.

Additionally, as the Veteran receives treatment through VA, ongoing medical   records should be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell      v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records for the Veteran dated from July 2015 to present and associate them with the claims file.  If no such records exist, the claims file should be annotated to reflect such and the Veteran and his representative notified of such. 

2. After the above development has been completed      to the extent possible, return the claims file to the examiner who conducted the July 2015 audiological examination, if available.  If that examiner is not available, the file should be provided to another audiologist to obtain the requested opinion.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled

Following review of the claims file, the examiner is asked to clarify her opinion that current hearing loss is not related to service because the Veteran's hearing was normal at separation.  Specifically, the examiner should explain why normal hearing at separation from service indicates that any current hearing loss that may be present and current tinnitus are not related to noise exposure in service.  In other words, the examiner should explain why any current hearing loss that may exist and current tinnitus are not merely a delayed reaction (e.g. delayed onset) to the Veteran's in-service noise exposure.  

3. After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




